DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Gilst EP3133829A1

Regarding claim 1, Van Gilst teaches a sound producing device (Fig 1, 100), comprising; a housing, having a hollow cavity (the outer square of the device is housing and cavity is inside);
a vibration membrane mechanism, including at least one layer of first sound producing membrane (first moveable membrane 101, see paragraphs [29-30]) that is mounted on the housing and separates the hollow cavity into a first cavity (113 see paragraph [36]) and a second cavity (112, 114, [36]) separate from each other; and
 also including a main vibration component (membrane 102, suspensions 109/110, [32], [34]) mounted in the second cavity (112, 114, [36]) and having a vibration plate (moveable membrane 102) sealedly mounted on the housing; and
a driving mechanism (motor assembly 103, [29-30]), provided in the second cavity (112), for driving the vibration plate (102) to vibrate reciprocally in a direction that intersects the vibration membrane mechanism (as shown in the  fig 1)
wherein, the main vibration component (102/109/110) separates the second cavity into a main sound producing cavity (112) and
 a mounting cavity (114) that are arranged side by side with the first cavity (113) and separate from each other, 
the main sound producing cavity (112) is adjacent to the first sound producing membrane (101); 

Regarding claim 3, Van Gilst teaches the sound producing device according to claim 1 further comprising an insulation member (Fig 1 shows suspension member 107 that engaging with the membrane 101, [34]) that matches the first sound producing membrane (101), 
wherein the insulation member is mounted on an inner wall of the housing (Fig 1 shows the left end of 107 connected to the housing) and is provided with a first through-hole communicating (116) the first cavity (113) and the main sound producing cavity (112), 
the first sound producing membrane (membrane 101) is mounted on the housing by being mounted on the first through-hole (acoustic opening 116, [36]).
Regarding claim 11, Van Gilst teaches the sound producing device according to claim 1, wherein, the housing (Fig 1, 100)comprises a first casing (first cavity 113, [36]) formed by a first bottom with side walls, and a second casing (second cavity 112,114, [36]) formed by a second bottom with side walls; and
an opening (acoustic opening 116, [36]) of the first casing (113) is buckled upon an opening (second opening 115, [36]) of the second casing (112) so as to delimit the hollow cavity.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gilst EP3133829A1 in view of Doshida 2018/0176692

Regarding claim 10, Van Gilst teaches the sound producing device according to Claim 1, the driving mechanism (motor assembly 103, [29-30]) mounted in the mounting cavity (114), and the mechanism connection 105 is connecting the motor assembly 103 and 
Van Gilst does not teach the driving mechanism is a piezoelectric vibrator mounted in the mounting cavity in a hanged state, wherein the piezoelectric vibrator is connected to the vibration plate through a connector.
Doshida teaches the driving mechanism is a piezoelectric vibrator (Fig 5, vibration plate 311, piezoelectric element 312, [55-56]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the driving mechanism in a piezoelectric vibrator in Van Gilst’s invention as taught by Doshida, a piezoelectric speaker that can improve sound pressure without lowering the resonance frequency.

Allowable Subject Matter
7.	Claims 2, 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Nakashima 2003/0007651 teaches a membrane with two layers but does not teach wherein at least two layers of the first sound producing membrane are provided, and every two neighboring layers of the first sound producing membrane are spaced apart by a prescribed distance; and 
at least two layers of the first sound producing membrane separate the first cavity into at least two secondary sound producing cavities that are arranged side by side with the main sound producing cavity and separate from one another; second sound outlet holes are respectively opened in wall portions of the housing that correspond to the secondary sound producing cavities.
				    Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653